Citation Nr: 0212100	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from September 7, 1966 to 
October 19, 1966.

By rating action of April 1967, a Department of Veterans 
Affairs (VA) regional office (RO) denied service connection 
for hypertension with associated dizziness, headaches and 
epistasis.  It was determined that hypertension preexisted 
service and was not aggravated by the veteran's brief period 
of military service.  The veteran was informed of the denial 
and did not appeal within the one year prescribed period.  By 
rating action of November 1973, the RO denied an application 
to reopen a claim of service connection for hypertension.  It 
was determined that new and material had not been submitted 
to reopen the service connection claim.  The veteran was 
informed of the denial and did not appeal within the one year 
prescribed period.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2000 rating decision of the RO which determined 
that new and material evidence had not been presented to 
reopen the veteran's claim of entitlement to service 
connection for hypertension.


FINDINGS OF FACT

1.  The RO last denied the claim of service connection for 
hypertension in November 1973.

2.  Evidence received subsequent to the November 1973 
decision is either cumulative or redundant of the evidence 
then of record, or does not bear directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1973 decision of the RO denying entitlement 
to service connection for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.302 
(2001).

2.  Evidence submitted since the RO denied entitlement to 
service connection for hypertension is not both new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2001), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  

See also the implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326).  The changes to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and those involving 38 C.F.R. § 3.159(c)(4)(iii), 
were made effective prospectively for claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The veteran's claim was 
filed after this date.

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

By the September 2000 statement of the case and the December 
2001 and February 2002 supplemental statements of the case 
provided the appellant, the RO has furnished him the 
pertinent laws and regulations governing the claim and 
reasons for the denial of his claim.  Also, in a letter dated 
in April 2000, the RO specifically informed the veteran of 
what information he needed to provide in the event that there 
were outstanding private treatment records that VA needed to 
retrieve.  The veteran was alternately advised that he could 
obtain the records himself and send them to the RO.  Further, 
he was advised that the RO would obtain VA medical records 
identified by the veteran.  Accordingly, the statutory and 
regulatory requirement that VA notify a claimant as to what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  Additionally, pertinent post-service 
medical records have been associated with the record.

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (2001).  However, a claim may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims stated that, in 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  In this case, the last denial was in November 1973; 
therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to that decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2001).

The evidence considered in connection with the RO's November 
1973 rating decision included the following:  the veteran's 
service medical records; a statement provided by the veteran 
in January 1967 in support of a claim for service connection 
for hypertension with dizziness, headaches and epistasis; and 
statements received in October 1973 from Carl M. Bentley, 
M.D.; C.W. Stallard, Jr.; M.D., and a physician from the 
medical department of Newport News Shipbuilding and Dry Dock 
Company.  

Service medical records show that the veteran was 
hospitalized in mid-September 1966, six days after induction, 
complaining of epistasis and headaches with hypertension.  
His initial blood pressure readings, three days after 
induction, were in the range of 138/106 to 160/110.  In 
statements obtained for clinical purposes, the veteran 
reported that a private physician had treated him four years 
before for hypertension, headaches and epistasis.  He 
referred to a significant family history of hypertension.  He 
indicated that he had severe headaches and noted that 
headaches were accompanied by epistasis.  Other blood 
pressure readings in service were recorded in the range from 
138/92 to 142/94.  A medical board determined that the 
veteran had essential hypertension which preexisted service.  
It was also determined that he was unfit for induction into 
active duty.

In the veteran's statement of January 1967 in support of his 
original claim for service connection, he reported that he 
had hypertension before service.  He asserted that his blood 
pressure went even higher while he was in service.  

One private physician indicated in September 1973 that he had 
treated the veteran for hypertension, dizziness, and 
nosebleeds for about the past five or six years.  He recorded 
blood pressure readings ranging from 150/90 to 170/100.  
Other physicians reported blood pressure readings ranging 
from 150/110 to 170/120 and 138/100 to 142/112; the diagnosis 
was hypertension.  

The evidence added to the record since the November 1973 
rating decision includes VA outpatient reports, dated from 
March 2000 to February 2002; a statement from the veteran 
received in April 2000; reports received in February 2001 
from M. Shahbaz Mian, M.D. and in March 2001 from George C. 
Borst, M.D.; reports received in April 2001 from the West 
Virginia Veterans Home; reports received in July 2001 from 
Cabell Huntington Hospital and in September 2001 from King's 
Daughters' Medical Center.

In a statement received in April 2000, the veteran reported 
that he had had never been bothered by nose bleeds or 
hypertension until he was inducted into service.  Shortly 
after induction into service, he was informed that he had 
uncontrolled hypertension.  

VA outpatient reports reflect the veteran's treatment from 
March 2000 to February 2002.  He was treated for various 
conditions, including hypertension, diabetes mellitus and 
arteriosclerotic cardiovascular disease.  He was status post 
a coronary artery bypass graft.  

Reports from M. Shahbaz Mian, M.D., reflect the veteran's 
treatment from February 1997 to January 2000.  The 
impressions included coronary artery disease, hypertension 
and diabetes mellitus.  

Reports from George C. Borst, M.D., reflect the veteran's 
treatment from April 1989 to January 1997.  The conditions 
treated included hypertension and diabetes mellitus.

Reports from the West Virginia Veterans Home reflect that the 
veteran was admitted to that facility in March 2001.  The 
veteran gave a history of having been discharged from the 
army within one month because of elevated blood pressure.  
The current assessments included type 2 diabetes and coronary 
artery bypass graft.

Reports from Cabell Huntington Hospital reflect the veteran's 
treatment from December 1999 to March 2000.  In January 2000, 
the veteran underwent a right below-the-knee amputation.  
Discharge diagnoses following the procedure included 
hypertension, diabetes mellitus and coronary artery disease.  
On March 27, 2000, he presented complaining of nasal bleeding 
which had begun that day.  He indicated that the nose bleed 
had begun after he blew his nose.  Examination revealed 
septal perforation with epistasis.

Reports from King's Daughters' Medical Center reflect the 
veteran's treatment from December 1995 to January 1996.  He 
underwent a coronary artery bypass graft.  The primary 
diagnosis was acute myocardial infarction.  A secondary 
diagnosis was essential hypertension.

The additional medical evidence added to the record since 
November 1973 is new in that it was not previously of record.  
It merely indicates the veteran's continuing treatment for 
hypertension.  However, the additional medical evidence is 
not material because it does not show that preservice 
hypertension became worse while the veteran was in service 
nor does it relate current hypertension to military service.  

The additional evidence added to the record since November 
1973 includes the veteran's statement that hypertension had 
its onset in service rather than having preexisted service 
and become worse after induction.  However, the issue before 
the board is whether there was new and material evidence 
submitted to show that the preexisting disability was 
aggravated beyond the natural progress in service.  If the 
veteran wishes to file a claim based on clear and 
unmistakable error in a prior rating action holding that the 
disability clearly and unmistakably preexisted service, he 
should make his intentions known to the VA.  There is no such 
claim of record.  

As for an inferred CUE claim, section 3.105(a) of title 38, 
Code of Federal Regulations, provides in pertinent part that 
"previous determinations which are final and binding . . . 
will be accepted as correct in the absence of [CUE].  Where 
evidence establishes such error, the prior decision will be 
reversed or amended."  See also 38 U.S.C. § 5109A.  In 
Russell v. Principi, the Court defined CUE as follows: 

Either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory 
or regulatory provisions extant at the time were 
incorrectly applied. . . . [ CUE is] the sort of error 
which, had it not been made, would have manifestly 
changed the outcome . . . [, an error that is] 
undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed . . .

3 Vet. App. 310, 313 (1992) (en banc). 

In order for there to be a valid claim of CUE, a claimant 
must do more than merely assert a disagreement as to how the 
facts were weighed or evaluated, see Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996); he must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
"persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The veteran has 
made no arguments which may be construed as an inferred claim 
for CUE.

The Board concludes that new and material evidence has not 
been submitted to reopen a claim of service connection for 
hypertension.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's application to reopen the claim, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. 5107(b) (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 



ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for hypertension, and the 
appeal is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

